DETAILED ACTION
Response to Arguments
Applicant's arguments filed 11 February 2021 have been fully considered but they are not persuasive.
The remarks take the position that none of the applied art teaches a resistor chain to:
(1) generate a DC electric field that has a direction that is substantially orthogonal to a longitudinal axis of the ion guiding path and 
(2) generate such a DC electric field that has a magnitude that is substantially the same within first and second portions of the ion guiding path.
While the examiner agrees that Giles fails to disclose a resistor chain to generate the claimed DC electric field, Giles does teach “a device arranged and adapted to apply one or more DC voltages to electrodes forming the first ion guide and/or the second ion guide in order create or form an axial and/or radial DC voltage gradient” ([0139]).  That is, a radial DC voltage gradient is a DC field that has a direction substantially orthogonal (i.e. “radial”) to a longitudinal axis of the ion guiding path.  Moreover, as discussed previously, paragraph [0039] teaches radial transfer and paragraph [00135] teaches a non-zero radial DC voltage gradient is maintained across one or more sections of the first and second ion guides.  That is, in order for the gradient to be maintained across sections of the first and second ion guides, the change of field magnitude would have to be the same across sections of said first ion guiding path1.   
Therefore, Giles teaches applying a DC potential to electrodes/segments in the claimed way.  However, Giles does not teach how the single DC potential/voltage disclosed in paragraph [0139] could be applied to generate the non-zero gradient.  The secondary references were not used for teaching the orthogonal DC electric field to the longitudinal axis because that is suggested by Giles.  The problem one of ordinary skill in the art would be faced with when reading Giles is how to generate a voltage gradient when only using a single voltage source.  As demonstrated by each of the applied references resistor chains are well known for such a purpose.  That is, it would be obvious to apply the conventional resistor chains well known to the art to the device of Giles because it would solve the problem of establishing a voltage gradient from a single voltage applied to electrodes in the manner disclosed by Giles.  As expressly taught by Weiss, it is conventional in the art to use a chain of resistors to generate a voltage gradient, therefore it would have been within the skill of one of ordinary skill in the art to apply the resistor chain to the electrodes of Giles to establish such a field gradient when using a single voltage source.  Moreover, the instant specification teaches no criticality to the resistor chain.  Indeed, the specification teaches that the DC potentials may be established alternatively using a plurality of voltage sources which is also disclosed by Giles.  Since the voltage application is taught by Giles and a method of applying a voltage via a resistor chain to electrodes is conventional and well established to the art, the application of a conventional resistor chain to the electrodes of Giles to solve the problem of establishing a voltage gradient with only one voltage source is obvious as discussed previously and reiterated herein below.  Applicant is reminded, that the test for obviousness is not whether the features of a secondary In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  
Lastly, upon further search and consideration Zhang et al. (US pgPub 2015/0206731) was found to also make obvious the claimed invention as discussed herein below.  Notably Zhang teaches using a resistor chain for driving ions to move in a radial direction of an ion guide (i.e. orthogonal to the longitudinal axis, see abstract and [0024] for “distributing DC voltages through a series of resistors”)

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 10-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claims 1 and 17 lack written description for “wherein said resistor chain is arranged and adapted to apply a plurality of different magnitude first DC potentials to said electrodes or electrode segments of said first plurality of electrodes in order to generate a DC electric field in said direction substantially orthogonal to the longitudinal axis of said first ion guiding path which, in use, directs ions from said first ion guiding path into said second ion guiding path, wherein said  resistor chain is arranged and adapted to apply said plurality of different magnitude first DC potentials to said electrodes or electrode segments of said first plurality of electrodes such that a magnitude of said DC electric field  within said first portion of said first ion guiding path is substantially the same as a magnitude of said DC electric field  within said second portion  of said first ion guiding path”.
Specifically, page 2 of the specification teaches:
 “a plurality of different voltages or potentials may be applied to the first electrodes which form the first ion guide.  As a result an electric field may be generated with has a greater field penetration into the first ion guide portion and/or wherein there is an electric field gradient or electric field profile across the first ion guide portion in a radial direction towards the second ion guide portion, which may be substantially, linear constant or smoother”
That is, the specification teaches the gradient is linear smooth or constant, not the magnitude of the field. The specification fails to support an electric field that has a 
Finally, the instant specification appears to teach away from a same electric field along portions of the first ion guiding path on page 2, lines 6-8 which teach that a known ion guide comprises a first ion guide portion…wherein all the electrodes forming the first ion guide portion are maintained at the same first DC potential”.  That is, electrodes at the same potential would result in the same magnitude of electric field along two portions of the first ion guiding path, however the specification teaches the problem with the known ion guide on page 2, lines 14-21.  Thus it is clear the claimed embodiment is not only not disclosed, but taught to be the problem solved by the disclosure.

Claims 8 and 10-16 and 18-21 fail to meet the written description requirement by virtue of their dependencies on a claim lacking written description.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 are vague and indefinite for requiring “wherein said resistor chain is arranged and adapted to apply a plurality of different magnitude first DC potentials to said electrodes or electrode segments of said first plurality of electrodes in order to generate a DC electric field …said plurality of different magnitude first DC potentials to said electrodes or electrode segments of said first plurality of electrodes such that a magnitude of said DC electric field  within said first portion of said first ion guiding path is substantially the same as a magnitude of said DC electric field  within said second portion  of said first ion guiding path” because if different magnitude potentials are applied to electrodes, then the magnitude of the DC electric 
Claims 2 and 21 are indefinite for the same reasons. 
The remaining dependent claims are vague and indefinite by virtue of their dependencies on an indefinite claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-21 are rejected under 35 U.S.C. 103 as being unpatentable over Giles (US pgPub 2011/0049357) in view of Hoyes (US pgPub 2011/0168882) or alternatively in view of Weiss et al. (US pgPub 2005/0269517) or alternatively in view of Giles (US 2014/0312222) or alternatively in view of Zhang et al. (US pgPub 2015/0206731).
Regarding claim 1, Giles teaches an ion guide ([0135] teaches first and second ion guides) comprising: 
a plurality of entrance electrodes (fig. 8, closed ring electrodes in section 20 upstream section of ion guide 7 ([0251]) are interpreted to be entrance electrodes Alternatively, injection electrodes are discussed in paragraphs [0163]-[0165])
a first ion guide portion comprising a first plurality of electrodes, wherein a first ion guiding path is formed along or within said first ion guide portion ([0108], [0110] and [0136]), wherein the ion guide is configured such that ions can enter the first ion guide portion via the plurality of entrance electrodes ([0251] and figure 8, ions enter at 20 to ion guide 7); and 
a second ion guide portion comprising a second plurality of electrodes, wherein a second different ion guiding path is formed along or within said second ion guide portion ([0108], [0110] and [0136] and [0204] (different second ion guiding path)); and wherein said first ion guiding path and said second ion guiding path are substantially parallel to one another (paragraph [0139] recites “urging or driving at least some ions downstream and/or upstream along …the axial length of the first ion guide and/or the second ion guide” and  [0026] teaches first and second ion guides are preferably parallel, therefore ions driven along a portion of an axial length of the first and second ion guides form parallel paths),
wherein said first ion guiding path comprises: a first portion of said first ion guiding path which is closest or proximal to said second ion guiding path ([0039] ion are radially transferred between the first ion guide and second ion guide, thus closest portion along radial transfer of first ion guiding path in first ion guide to the second ion guide is interpreted to be the claimed first portion of first ion guiding path) in a direction substantially orthogonal to a longitudinal axis of said first ion guiding path ([0139] teaches driving ions along the axial length, thus transferring in a radial direction ([0039]) 
15a second portion of said first ion guiding path which is furthest or distal from said second ion guiding path ([0039] ions are radially transferred, thus initial position at the transfer point is interpreted to be the second portion of the first ion guiding path which is furthest from the second ion guiding path in second ion guide)  in said direction substantially orthogonal to the longitudinal axis of said first ion guiding path ([0139] teaches driving ions along the axial length, thus transferring in a radial direction ([0039]) would be in a direction orthogonal  to the axial length (i.e. longitudinal axis of first ion guiding path)); and
a voltage supply interconnected between electrodes or electrode segments of said first plurality of electrodes ([0139] teaches one or more DC voltages to electrodes, thus when one a voltage supply interconnected between electrodes forming the first ion guide), wherein said electrodes or electrode segments are distributed along or have different positions with respect to a direction that is substantially orthogonal to a longitudinal axis of said first ion guiding path (fig. 9 shows an embodiment of plates distributed along different positions with respect to a direction orthogonal to a longitudinal axis of said first ion guide);
wherein said voltage supply is arranged and adapted to apply a plurality of different magnitude first DC potentials to said electrodes or electrode segments of said first plurality of electrodes ([0139] teaches one voltage applied to electrodes of first ion guide to create a radial DC voltage gradient, thus requiring different magnitude first DC 
wherein the ion guide is configured such that electrodes of the first plurality of electrodes of the first ion guide portion are arranged generally in planes orthogonal to planes in which the entrance electrodes are arranged ([0251] and figure 8 show upstream region 20 to ion guide 7 having closed ring electrodes.  While figure 8 shows ion guide 7 having a tunnel configuration, paragraph [0213] teaches one of the ion Alternatively, paragraph [0164]-[0165] teach a plurality of injection electrodes comprising one aperture/channel.  Thus, in order for the injection electrodes to inject ions into the stacked plate configuration of the first ion guide ([0213]) along the central axis ([0238]2), the aperture in the injection electrodes and the injection electrodes must inherently be orthogonal to the stacked plate ion guide so that ions are introduced along the central longitudinal axis of the ion guide 1 (i.e. the central axis of the aperture in the injection electrodes aligned with the central axis of the stacked plate ion guide, such that ions enter ion guide along the central axis)), and wherein electrodes of the second plurality of electrodes of the second ion guide portion are arranged generally in planes parallel to the planes in which the entrance electrodes are arranged (Figure 8 shows region 21, wherein second ion guide 8 has plates in planes parallel to the planes in which the entrance electrodes in section 20 are arranged.  Alternatively, ion tunnel of second ion guide 8 is parallel to the injection electrodes since injection electrodes are orthogonal to the stacked plate configuration as discussed above).
Giles teaches one or more voltages applied to electrodes for driving or urging ions via a voltage gradient ([0139]), however Giles differs from the claimed invention by not disclosing the power supply to be a resistor chain.

Since both inventions are directed towards applying a DC voltage to electrodes or plates of an ion guide, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to apply the DC voltage using a resistor network or chain because the arrangement ensures that a continuous driving field is provided along and around the length of the whole ion guide ([0114]).
Alternatively to Hoyes, Weiss teaches in electrode systems such as ion guides ([0002]) usually create a potential gradient by means of a chain of resistors ([0003]).
Weiss modifies Giles by resolving the problem of how to apply the one or more voltage supplies to generate a gradient.
Since both inventions are directed towards generating field gradients in an ion guide, it would have been obvious to one of ordinary skill in the art to use a chain of resistors as suggested by Weiss because it is the conventional way of generating the voltage gradient.  Moreover is would resolve the problem of how to apply a voltage supply to generate a field gradient within the ion guide.
Alternatively to Weiss, Giles teaches a dc voltage gradient may be generated using a resistor chain ([0081]).
Giles modifies Giles by suggesting how the voltage supply generates a gradient.
Since both inventions are directed towards generating field gradients in an ion guide, it would have been obvious to one of ordinary skill in the art at effective filing date of the claimed invention to provide the resistor chain of Giles to generate the voltage 
Alternatively to Giles, Zhang teaches a DC voltage gradient may be generated using a resistor chain (abstract and paragraph [0024]).
Zhang modifies Giles by suggesting an orthogonal radial electric field via applying a voltage to a resistor chain.
Since both inventions are directed towards radially applied DC fields, it would have been obvious to one of ordinary skill in the art to apply the resistor chain of Zhang to the device of Giles because it would resolve the problem of how to apply a single voltage to establish a radial field.  
Regarding claim 2, Giles in view of Weiss teaches wherein said first portion of said first ion guiding path is closest to said second ion guiding path, said second portion of said first ion guiding path is furthest from said second ion guiding path (as taught in claim 1 above) and wherein said resistor chain (Giles voltage source as modified by Weiss to be resistor chain, see discussion above) is arranged and adapted to apply said plurality of different magnitude first DC potentials to said electrodes or electrode segments of said first plurality of electrodes such that a magnitude of said DC electric field in between said first portion of said first ion guiding path and said second portion of said first ion guiding path is substantially the same as the magnitude of said DC electric field within said first portion of said first ion guiding path and substantially the same as the magnitude of said DC electric field within said second portion of said first ion guiding path ([0135], note: maintaining a voltage gradient across sections of first ion guide would result in the same gradient applied within and between the sections of the first ion 
 Regarding claim 3, Giles teaches wherein said first device is further arranged and adapted to maintain or create a potential difference between said first ion guide portion and said second ion guide portion ([0149]).
Regarding claim 4, Giles teaches wherein said ion guide is further arranged and adapted to apply one or more second voltages or potentials to said second plurality of electrodes ([0135] DC voltage gradient applied to second ion guide.  Alternatively, figure 9 shows DC2 applied to second ion guide) such that a magnitude of a second electric field in said direction substantially orthogonal to the longitudinal axis of said first ion guiding path ([0135] and [0139] radial DC voltage gradient applied to second ion guide, therefore orthogonal to the longitudinal axis of the first ion guiding path ) within  said second ion guiding path  is substantially different to the magnitude of said DC electric field  within said first and second portions of said first ion guiding path (fig. 9, DC2 or alternatively, paragraph [0135] the gradient is applied to first and/or second ion guide, thus if applied to only second “in use” it would have a substantially different electric field gradient than across the first and second portions of the first and or second ion guide (i.e. a zero gradient).  Further, since the device is capable of providing different field gradients and the device is written as an apparatus, the claim provides no structural characteristics to distinguish the claimed invention over that of Giles see MPEP 2114).

Regarding claim 6, Giles teaches wherein said one or more second voltages or potentials are substantially different to at least one, some or all of said plurality of different magnitude first DC potentials ([0135] note: non-zero gradient would require different voltages applied along both ion guides.  Alternatively, fig. 9, shows DC1 different from DC2 alternatively, some of electrodes have positive and some have negative RF potentials).
Regarding claim 7, Giles teaches wherein said first plurality of electrodes are selected from the group consisting of: (ii) a plurality of ring or annular electrodes having one or more radial cut-out portions (fig. 2); (iii) a plurality of electrodes having at least one aperture (fig. 9); (iv) a plurality of planar or stacked plate electrodes (figs. 2-9); (v) a plurality of planar or stacked plate electrodes having one or more radial cut-out portions (fig. 2).
Regarding claim 8, Giles teaches wherein said second plurality of electrodes are selected from the group consisting of: (ii) a plurality of ring or annular electrodes having one or more radial cut-out portions (fig. 2); (iii) a plurality of electrodes having at least one aperture (fig. 9); (iv) a plurality of planar or stacked plate electrodes (figs. 2-9); (v) a plurality of planar or stacked plate electrodes having one or more radial cut-out portions (figs. 2-9).

Regarding claim 11, Giles teaches wherein said first device is arranged and adapted to apply one or more transient DC voltages or potentials to said first plurality of electrodes in order to direct ions from said first ion guiding path into said second ion guiding path ([0253]).
Regarding claim 12, Giles teaches wherein said first ion guide portion comprises an ion guiding region having a first cross-sectional area and said second ion guide portion comprises an ion guiding region having a second cross-sectional area, wherein said first and second cross-sectional areas are substantially different (as seen in figures 2-9).
Regarding claim 13, Giles teaches a mass spectrometer comprising an ion guide as claimed in claim 1 ([0001]).
Regarding claim 14, Giles teaches wherein said first device is arranged and adapted such that each potential of said plurality of different magnitude first DC potentials is applied to a respective electrode of said first plurality of electrodes (inherent to a dc voltage gradient  across one or more electrodes [0135]); and 
 20the magnitude of each potential of said plurality of different magnitude first DC potentials is linearly proportional to a distance, in said direction substantially orthogonal to the longitudinal axis of said first ion guiding path, between said respective electrode to which that potential is applied and the second ion guiding path (each electrode has a magnitude of the voltage applied and a distance in a radial direction (orthogonal 
Regarding claim 15, Giles teaches wherein said first device is arranged and 25adapted to: apply a highest magnitude potential of said plurality of different magnitude first DC potentials to an electrode of said first plurality of electrodes that is furthest or distal from said second ion guiding path in said direction substantially orthogonal to the longitudinal axis of said first ion guiding path; and 
apply a lowest magnitude potential of said plurality of different magnitude first DC potentials to an electrode of said first 30plurality of electrodes that is closest or proximal to said second ion guiding path in said direction substantially orthogonal to the longitudinal axis of said first ion guiding path ([0059] teaches a variety of voltages that are applicable to one or more of the first plurality of electrodes, thus the device of Giles is capable of performing such voltage application.  That is the claim is written as an apparatus, thus must be structurally distinguished from the claim, See MPEP 2114. Note resistor chain obvious as discussed above).

Claim 17 recites substantially commensurate limitations as claim 1 and is rejected for the same reasons as discussed in the rejection of claim 1.
Regarding claim 18, Giles teaches a method of mass spectrometry comprising a method of guiding ions as claimed in claim 17 ([0001]).
Regarding claim 19, Giles teaches wherein the ion guide is configured such that electrodes of the first plurality of electrodes of the first ion guide portion are arranged generally in 7Application No.: 16/382,714Docket No.: M-2727-USO2CON planes parallel to an axial or longitudinal direction in which ions travel in use ([0213] teaches one of the ion guides may be in the stacked plate configuration, defined in paragraph [0212] to be in the plane in which ions travel.  Thus first ion guide 7 of figure 8 was envisioned to be a stacked plate in a plane parallel to which ion travel), and wherein electrodes of the second plurality of electrodes of the second ion guide portion arranged generally in planes orthogonal to the axial or longitudinal direction in which ions travel in use (figure 8, rings of ion guide 8 are in a plane perpendicular to ion travel as seen).
Regarding claim 20, Giles teaches wherein the second plurality of electrodes comprise key-hole shaped electrodes (figure 8, shows conjoined section 21, where second electrodes of 8 form a key shaped electrodes.  That is, the specification does not specifically define any particular shape to a “key shape”, thus since a key could be 
Regarding claim 21, Giles teaches an ion guide as claimed in claim 1, wherein said second ion guiding path comprises:
a first portion of said second ion guiding path (([0108], [0110] and [0136])) which is closest or proximal to said first ion guiding path in a direction substantially orthogonal to the longitudinal axis of said second ion guiding path ([0039] ion are radially transferred between the first ion guide and second ion guide, thus closest portion along radial transfer of first ion guiding path in second ion guide to the first ion guide is interpreted to be the claimed first portion of first ion guiding path), and
a second portion of said second ion guiding path (([0108], [0110] and [0136] and [0204] (different second ion guiding path))) which is furthest or distal from said first ion guiding path in said direction substantially orthogonal to the longitudinal axis of said second ion guiding path ([0039] ions are radially transferred, thus final position of ions in the second ion guide first ion guiding path which is furthest from the first ion guiding path in first ion guide); and
wherein said ion guide is arranged and adapted to apply one or more second voltages or potentials to said second plurality of electrodes such that a magnitude of an electric field in said direction substantially orthogonal to the longitudinal axis of said second ion guiding path within said first portion of said second ion guiding path is substantially the same as a magnitude of an electric field in said direction substantially 



Relevant art of interest to the applicant:
Hoyes et al. (US pgPub 2011/0266435) teaches in paragraph [0096] “a non-zero DC voltage or potential gradient is maintained between the ion entrance port or an entrance region of the ion guide (and preferably the first ion guide section and/or the second ion guide section and/or the third ion guide section and/or further ion guide sections) and the ion exit port or an exit region of the ion guide (and preferably the first ion guide section and/or the second ion guide section and/or the third ion guide section and/or further ion guide sections” and Paragraph [0151] envisioned an embodiment that comprises a plurality of plate electrodes arranged generally in the plane of ion travel.  
	Thus Hoyes suggests in the application of paragraph [0096] to the plate electrode arrangement would result in a maintained potential gradient applied to plate electrodes arranged in the plane of ion travel from the first portion furthest from the second ion guide to the portion closest to the second ion guide

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note: the instant specification fails to teach a resistor chain that generates a DC electric field that has a magnitude that is substantially the same within the first and second portions of the ion guiding path.  Indeed, the instant specification teaches the opposite.  Specifically, page 2 referred to by the remarks teaches:
         “a plurality of different voltages or potentials may be applied to the first electrodes which form the first ion guide.  As a result an electric field may be generated with has a greater field penetration into the first ion guide portion and/or wherein there is an electric field gradient or electric field profile across the first ion guide portion in a radial direction towards the second ion guide portion, which may be substantially, linear constant or smoother”
        That is, the specification teaches the gradient is linear smooth or constant, not the magnitude of the field. The specification fails to support an electric field that has a magnitude that is substantially the same within the second and first ion guide path portions of said first ion guiding path.  The absence of such a limitation is clearly illustrated in figures 7 and 8 which show a resistor chain applied to ion guide 17 which forms different dc voltages or potentials ranging from a first dc potential to a second dc potential ([0292] of the published application).  In the disclosed embodiment, there is no portion of the first ion guide 17 that has the same magnitude of DC voltage applied to any section, thus a magnitude of the field is not the same as claimed.  Rather the gradient may be substantially linear as seen in figure 8.  Paragraph [0295] does teach a substantially similar electric field irrespective of ion radial position within the first ion guide, however the electric field clearly does not have the same magnitude along the radial direction, rather the gradient is the same.  This is the same as taught by Giles as discussed above.  Therefore, the claims fail to meet the written description requirement under 35 USC § 112 (a) as discussed herein below.
        Moreover, the claim is indefinite because if there are different potentials applied to electrodes  of the first plurality of electrodes, the resultant field would not have the same magnitude, rather it would have some field gradient (i.e. change of magnitude).  For the purpose of examination, it will be interpreted that the claim means “change in a magnitude of said DC electric field within said first portion of said first ion guiding path is substantially the same as a change in a magnitude of said DC electric field within said second portion of said ion guiding path”.
        
        2 Ions are generally arranged to enter the ion guide 1 along the central longitudinal axis of the ion guide 1